MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        Nov 18 2015, 6:45 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEY FOR APPELLEES
John D. May                                             Wayne E. Uhl
Greencastle, Indiana                                    Stephenson Morow & Semler
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

John D. May,                                            November 18, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        28A01-1505-PL-312
        v.                                              Appeal from the Greene Circuit
                                                        Court
Greene County Sheriff’s                                 The Honorable E. Michael Hoff
Department, Greene County                               Trial Court Cause No.
Jail, Sheriff Michael Hasler and                        28C01-1412-PL-43
Jail Commander Darrin
MacDonald,
Appellees-Plaintiffs



Vaidik, Chief Judge.

Court of Appeals of Indiana | Memorandum Decision 28A01-1505-PL-312 | November 18, 2015   Page 1 of 7
                                               Case Summary
[1]   John May represented himself in a civil suit while he was incarcerated in the

      Greene County Jail. After he was sentenced for his criminal convictions and

      transferred to the Department of Correction, May filed a complaint for

      injunctive relief and damages against several Greene County entities wherein he

      alleged that he was denied his constitutional right of access to the courts

      because the jail did not have a law library. The trial court granted the

      defendants’ motion to dismiss. Because May’s civil action was not a challenge

      to his convictions or a civil rights action under 42 U.S.C. § 1983, May did not

      have a constitutional right of access to the law library, and we affirm the grant

      of the defendants’ motion to dismiss.



                                Facts and Procedural History
[2]   While incarcerated at the Greene County Jail in 2014, May represented himself

      in a civil case which was “filed against May by Debra Stephens as a small claim

      that was transferred to the plenary docket.” Appellees’ Br. p. 4. Stephens was

      the victim in May’s convictions for intimidation, criminal mischief, and battery

      with a deadly weapon. The jail did not have a law library, and when May

      requested law books, he was told that there were no funds or space for them.1

      In March 2015, after he was transferred to an Indiana Department of




      1
          According to May, the jail’s library consists of an incomplete set of the 1998 edition of the Indiana Code.


      Court of Appeals of Indiana | Memorandum Decision 28A01-1505-PL-312 | November 18, 2015               Page 2 of 7
      Correction facility, May, acting pro se, filed an Amended Verified Complaint

      for Declaratory and Injunctive Relief and Action for Mandate against the

      Greene County Sheriff’s Department, the Greene County Jail, Greene Superior

      Court, Greene County Sheriff Michael Hasler, Greene County Jail Commander

      Darrin MacDonald, and Greene Superior Court Judge Dena Martin, the last

      three in their individual and official capacities. In the complaint, May asked

      the trial court to issue an order 1) declaring that May’s rights and those of

      similarly situated offenders at the jail were violated because the jail does not

      have a law library; 2) enjoining the defendants from further violating May’s

      rights and those of any inmate; 3) ordering the defendants to establish such a

      library; and 4) ordering the defendants to pay May both compensatory and

      punitive damages for the violation of his rights. Defendants the Sheriff’s

      Department, the jail, Sheriff Hasler, and Commander MacDonald filed a joint

      motion to dismiss, which the trial court granted.2 May appeals.



                                 Discussion and Decision
[3]   At the outset we note that May proceeds pro se. A litigant who proceeds pro se is

      held to the rules of procedure that trained counsel is bound to follow. Smith v.

      Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert. dismissed.

      One risk a litigant takes when he proceeds pro se is that he will not know how to




      2
       In April 2015, the trial court granted May’s motion to dismiss Judge Martin and the Greene Superior Court
      as defendants.

      Court of Appeals of Indiana | Memorandum Decision 28A01-1505-PL-312 | November 18, 2015        Page 3 of 7
      accomplish all the things an attorney would know how to accomplish. Id.

      When a party elects to represent himself, there is no reason for us to indulge in

      any benevolent presumption on his behalf or to waive any rule for the orderly

      and proper conduct of the appeal. Foley v. Mannor, 844 N.E.2d 494, 496 (Ind.

      Ct. App. 2006).

[4]   As an additional preliminary matter, we note that the defendants are correct

      that May lacks standing to seek injunctive relief. The standing requirement acts

      as an important check on the exercise of judicial power by Indiana courts.

      Schulz v. State, 731 N.E.2d 1041, 1044 (Ind. Ct. App. 2000), trans. denied. Its

      primary purpose is to insure that the party before the court has a substantive

      right to enforce the claim that is being made in litigation. Id. To possess

      standing, a plaintiff must demonstrate a personal stake in the outcome of the

      lawsuit and must show that he has sustained or was in immediate danger of

      sustaining some direct injury as a result of the conduct at issue. Id. It is not

      sufficient that a plaintiff merely has a general interest common to all members

      of the public. Foundations of East Chicago, Inc. v. City of East Chicago, 927 N.E.2d

      900, 903 (Ind. 2010), clarified on reh’g, 933 N.E.2d 874 (Ind. 2010). Here, at the

      time he filed this action, May had been transferred to the Department of

      Correction and was no longer an inmate at the jail. Therefore, he did not have

      a personal stake in injunctive relief at the time he filed the suit, and lacks

      standing to seek such relief. We now turn to May’s remaining claims for

      compensatory and punitive damages for past injuries.




      Court of Appeals of Indiana | Memorandum Decision 28A01-1505-PL-312 | November 18, 2015   Page 4 of 7
[5]   We review a trial court’s ruling on a Trial Rule 12(B)(6) motion using a de novo

      standard. Lei Shi v. Cecilia Yi, 921 N.E.2d 31, 36 (Ind. Ct. App. 2010). This

      means that we give no deference to the trial court’s decision. Id. A motion to

      dismiss under Trial Rule 12(B)(6) tests the legal sufficiency of a complaint.

      Veolia Water Indpls., LLC v. Nat’l Trust Ins. Co., 3 N.E.3d 1, 4 (Ind. 2014). In

      conducting our review, we accept as true the facts alleged in the complaint, and

      only consider the pleadings in the light most favorable to the plaintiff and draw

      every reasonable inference in favor of the non-moving party. Snyder v. Town of

      Yorktown, 20 N.E.3d 545, 550 (Ind. Ct. App. 2014), trans. denied. We will affirm

      a dismissal under Trial Rule 12(B)(6) only if it is apparent that the facts alleged

      in the complaint are incapable of supporting relief under any set of

      circumstances. Id.


[6]   May argues that the trial court erred in granting the defendants’ motion to

      dismiss where he was denied his constitutional right of access to the courts

      because the jail did not have a law library. The United States Supreme Court

      has held that “the fundamental constitutional right of access to the courts

      requires prison authorities to assist inmates in the preparation and filing of

      meaningful legal papers by providing prisoners with adequate law libraries or

      adequate assistance from persons trained in the law.” Bounds v. Smith, 430 U.S.

      817, 828 (1977). However, the Supreme Court later noted that the right of

      access to courts was limited to direct criminal appeals and actions under 42

      U.S.C. § 1983 to vindicate basic constitutional rights. Lewis v. Casey, 518 U.S.

      343, 354 (1996). Specifically, the Court in Lewis explained as follows:

      Court of Appeals of Indiana | Memorandum Decision 28A01-1505-PL-312 | November 18, 2015   Page 5 of 7
               Bounds does not guarantee inmates the wherewithal to transform
               themselves into litigating engines capable of filing everything
               from shareholder derivative actions to slip-and-fall claims. The
               tools it requires to be provided are those that the inmates need in
               order to attack their sentences, directly or collaterally, and in
               order to challenge the conditions of their confinement.
               Impairment of any other litigating capacity is simply one of the
               incidental (and perfectly constitutional) consequences of
               conviction and incarceration.


      Id. at 355.


[7]   Here, May’s civil action was filed by Debra Stephens as a small claim that was

      transferred to the plenary docket. Stephens was the victim of the actions

      resulting in May’s criminal convictions. It was not a challenge to his

      convictions or a civil rights action under 42 U.S.C. § 1983. In this instance,

      May did not have a federal constitutional right of access to the law library. See

      Maggert v. Call, 817 N.E.2d 649, 651 (Ind. Ct. App. 2004) (holding that where

      Maggert’s civil action was for the theft of his property and not a challenge to his

      conviction or a civil rights action under 42 U.S.C. § 1983, Maggert had no

      federal constitutional right of access to the law library).3




      3
        May also directs us to 210 Ind. Admin. Code 3-1-15(a), which provides that the “right of inmates to have
      access to the courts shall be insured. Inmates shall have confidential access to their attorneys and the
      authorized representatives of their attorneys. . . . Jail inmates not represented by counsel shall have
      reasonable access to an adequate law library.” To the extent May cites this provision to support his claim of
      a violation of his federal constitutional right of access to the courts, we have already explained that May had
      no such right of access to a law library to defend his civil action. See Maggert, 817 N.E.2d at 651. We further
      note that May makes no argument that this code provision establishes a cause of action distinct from his
      constitutional claim. Last, any argument alleging a violation of the Indiana Constitution fails because there

      Court of Appeals of Indiana | Memorandum Decision 28A01-1505-PL-312 | November 18, 2015             Page 6 of 7
[8]   Affirmed.

      Robb, J., and Pyle, J., concur.




      can be no claim for monetary damages arising out of the Indiana Constitution. McIntire v. Franklin Twp.
      Cmty. Sch. Corp., 15 N.E.3d 131, 137 (Ind. Ct. App. 2014), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 28A01-1505-PL-312 | November 18, 2015          Page 7 of 7